As filed with the Securities and Exchange Commission on October 25, 2013 1933 Act File No. 333-126293 1940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 107 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 109 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS II (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) BOSTON, MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2999 THOMAS M. KINZLER, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ. K&L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on November 25, 2013 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. JOHN HANCOCK FUNDS II CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus* Statement of Additional Information* Other Information* Explanatory Note Signature Page * Incorporated herein by reference to Post-Effective Amendment No. 99 to Registrant’s Registration Statement, SEC File No. 811-21779, filed July 9, 2013, EDGAR Accession No. 0001133228-13-002862. EXPLANATORY NOTE: This Post-Effective Amendment No. 107 to the Registration Statement on Form N-1A for John Hancock Funds II incorporates by reference the Registrant’s Prospectus (Part A), Statement of Additional Information (Part B) and Other Information (Part C) relating to Managed Volatility Fund contained in Post-Effective Amendment No. 99, which was filed with the U.S. Securities and Exchange Commission on July 9, 2013. The sole purpose of this filing is to delay the effective date of Registrant’s Post-Effective Amendment No. 99 to November 25, 2013 pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 25th day of October 2013. JOHN HANCOCK FUNDS II By: /s/ Hugh McHaffie President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Hugh McHaffie President (Chief Executive Officer) October 25, 2013 Hugh McHaffie /s/ Charles A. Rizzo Chief Financial Officer October 25, 2013 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee October 25, 2013 Charles L. Bardelis /s/ James R. Boyle * Trustee October 25, 2013 James R. Boyle /s/ Craig Bromley* Trustee October 25, 2013 Craig Bromley /s/ Peter S. Burgess * Trustee October 25, 2013 Peter S. Burgess /s/ William H. Cunningham * Trustee October 25, 2013 William H. Cunningham /s/ Grace K. Fey * Trustee October 25, 2013 Grace K. Fey /s/ Theron S. Hoffman * Trustee October 25, 2013 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee October 25, 2013 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee October 25, 2013 Hassell H. McClellan /s/ James M. Oates * Trustee October 25, 2013 James M. Oates /s/ Steven R. Pruchansky* Trustee October 25, 2013 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee October 25, 2013 Gregory R. Russo /s/ Warren A. Thomson* Trustee October 25, 2013 Warren A. Thomson *By: /s/ Christopher Sechler Christopher Sechler Attorney-In-Fact, under Power of Attorney previously filed with Post-Effective Amendment No. 82 to the Trust’s Registration Statement on December 18, 2012
